DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2021. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2019 and 01/19/2021 are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1, 9, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wardropper (GB 201507519, availability 06/12/2015) in view of De Waal Malefijt (PG-PUB 2017/0320275) and Schroder (PG-PUB 2011/0085911). 
Regarding claim 1, Wardropper teaches a method of assembling a reinforcement web for use with a wind turbine blade, the method comprising: 
arranging one or more first laminate layers on a primary surface of a mold, the
primary surface terminating at a shoulder portion of the mold defining a mold end
surface transverse to the primary surface (Figure 4a);
arranging a flange structure, which comprises a flange portion and a projecting
portion oriented transverse to the flange portion, onto the mold with the projecting
portion overlapping a portion of the first laminate layers and the flange portion extending
along the mold end surface (Figure 4b); and
integrating the first laminate layers and the flange structure by vacuum bag resin
injection molding of matrix material and by curing to bond the projecting portion of the
flange structure to the first laminate layers and thereby form the reinforcement web (Figure 4d and PG 12, Ln 6-10). 
	


De Waal Malefijt teaches a method for manufacturing an I-shaped shear webs for wind turbine blades comprising a fixing a flange to fiber layers disposed on a mold utilizing retaining means in form of magnets (Figure 5-8 and [0119]); a clamp (Figure 16 and [0151]); pins (Figure 19 and [0145]; rivets or bolts [0152]; glue [0152]; a lip in the mold supported by a backing plate (Figure 20 and [0146]); or other mechanical fastening clamp [0119] in order to retain the fiber material against the molding surfaces [0119] and prevent wrinkles [0032]. 

Both Wardropper and De Waal Malefijut teach molding a wind turbine blade. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to incorporate a fixing mechanism of De Waal Malefijt to the process of Wardropper because this is the use of a known technique to improve a similar composite structure in the same way. The prior art Wardropper provides a base process upon which the claimed invention can be seen as an improvement by the incorporation of a fixing mechanism. However, De Waal Malefijt teaches a wind turbine blade molding process improved in the same manner by the incorporation of fixing mechanism for fixing the composite material to the mold before resin injection. One of ordinary skill in the art could have applied the same improvement in the same way to the Wardropper to provide the predictable result that the resulting composite would not be wrinkled, as taught by De Waal Malefijit. 

Schroder teaches a fixing device (i.e., locating clamp) for fixating a segment of a wind turbine blade to a mold (Abstract) comprising a plywood wedge (Figure 1, item 5), spigot locator (i.e., second clamp block) (Figure 1, item 6), and a steel clamp (i.e., first 

Both Wardropper in view of De Waal Malefijut and Schroder teach fixating segments of a wind turbine blade to a mold. It would have been obvious to one of ordinary skill in the art to substitute the various retaining mechanisms of De Waal Malefijut with the spigot locator and steel clamp of Schroder, a functionally equivalent mechanism for fixating segments of a wind turbine blade to a mold. 

Regarding claim 9, Wardropper in view of De Waal Malefijut and Schroder teaches the process as applied to claim 1, wherein the first clamp block includes a locating surface configured to be positioned proximate the mold end surface (Schroder, Figure 1 and Wardrooper, Figure 4c), and clamping the flange structure in position with the locating clamp further comprises: positioning the locating surface of the first clamp block adjacent to an end edge of the flange portion of the flange structure (Schroder, Figure 1 and [0057]).

Regarding claim 10, Wardropper in view of De Waal Malefijut and Schroder teaches the process as applied to claim 1, comprising: fixedly coupling the second clamp block with the mold at the mold end surface using a fastener engaged with the second clamp block and the mold (Schroder, [0058]).

Regarding claim 11, Wardropper in view of De Waal Malefijut and Schroder teaches the process as applied to claim 1, comprising: 
arranging one or more second laminate layers on top of the first laminate layers
and the projecting portion of the flange structure (Wardropper, Figure 4c and Pg 15, Ln 1-22)), and the step of integrating further comprises: integrating the first and second laminate layers and the flange structure by vacuum bag resin injection molding of matrix material and by curing to bond the projecting portion of the flange structure between the 

Wardropper in view of De Waal Malefijut and Schroder does not explicitly teach  clamping the flange structure in position with the locating clamp occurs before arranging the second laminate layers. 

A mere rearrangement of the order of steps performed in the prior art Wardropper in view of De Waal Malefijut and Schroder such that clamping the flange structure occurs before arrange the second laminate layers, absent any new or unexpected results, is obvious to one of ordinary skill in the art. 


Claim 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Wardropper (GB 201507519, availability 06/12/2015) in view of De Waal Malefijt (PG-PUB 2017/0320275) and Schroder (PG-PUB 2011/0085911), as applied to claim 1, in further view of Rodriguez (“All About Dovetail Joints,” Available Sept 12, 2005). 
Regarding claim 2, Wardropper in view of De Waal Malefijut and Schroder teaches the process as applied to claim 1, wherein clamping the flange structure in position with the locating clamp further comprises engaging a first abutment surface defined on the first clamp block with a second abutment surface on the second clamp block (Schroder, [0056]-[0058]).

Wardropper in view of De Waal Malefijut and Schroder does not explicitly teach the first and second abutment surfaces being oblique to the mold end surface, the engaging of the first and second abutment surfaces forming an interlocked geometry preventing movement of the first clamp block in a direction transverse to the primary surfaces of the mold. 



Both Wardropper in view of De Waal Malefijut and Schroder and Rodriguez discuss sliding joints for connecting and locking structures. One of ordinary skill in the art would have recognized applying the angled tongue and groove joints allows for improved strength, as taught by Rodriguez. One of ordinary skill in the art would have been motivated to apply this technique of Rodriguez to the tongue and groove joint of Wardropper in view of De Waal Malefijut to improve the joint strength in the same way. 

Regarding claim 3, Wardropper in view of De Waal Malefijut, Schroder, and Rodriguez teaches the process as applied to claim 2, wherein the interlocked geometry formed by engaging the first and second abutment surfaces prevents movement along at least one axis of movement (Rodriguez, Page 5), and the method further comprises: sliding the first and second clamp blocks along the respective first and second abutment surfaces in a direction parallel to the primary surface of the mold, thereby to removably engage the first and second clamp blocks after arranging the flange structure and/or to disengage the first and second clamp blocks from one another after integrating the first laminate layers and the flange structure to form the reinforcement web (Schroder, [0058]).

Regarding claim 4, Wardropper in view of De Waal Malefijut, Schroder, and Rodriguez teaches the process as applied to claim 2, wherein the first and second
abutment surfaces are oblique to the mold end surface in two directions such that the
interlocked geometry formed by engaging the first and second abutment surfaces
prevent movement along two movement directions (Schroder, [0058] and Rodriguez, Page 5).





Allowable Subject Matter
Claim 5, 6, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 5, Wardropper in view of De Waal Malefijut, Schroder, and Rodriguez teaches the process as applied to claim 2. 
“CNC Made Dovetail Box” teaches dovetail joints with rounded edges (Page 6). 
However, it would not have been obvious to one of ordinary skill in the art to further modify the process of Wardropper in view of De Waal Malefijut, and Schroder modify the first and second abutment surfaces with curved edges defining radii of curvature. 
	
Regarding claim 6, Wardropper in view of De Waal Malefijut and Schroder teaches the process as applied to claim 1, wherein the first clamp block defines a wedge-shaped bottom end portion (Schroder, Figure 1).
Wardropper in view of De Waal Malefijut and Schroder does not explicitly teach clamping the flange structure in position with the locating clamp further comprises engaging the first clamp block with the second clamp block to cause the wedge-shaped bottom end portion of the first clamp block to force the clamping surface towards the flange portion of the flange structure.
It would not have been obvious to one of ordinary skill in the art to further modify the locating clamp of Wardropper in view of De Waal Malefijut, and Schroder such that the first clamp comprises a wedge-shaped bottom end portion of the first clamp block to force the clamping surface towards the flange portion of the flange structure.

	Regarding claim 7, Wardropper, De Waal Malefijut, and Schroder, individually or in combination, do not teach or suggest aligning clamping the flange structure
in position with the locating clamp further comprises: aligning the first and second clamp blocks with one another to form a unitary three-dimensional shaped body defining an 
	Claim 8 would also be allowable for depending on claim 7. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HANA C PAGE/Examiner, Art Unit 1745